DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Claims filed 9-2-2021.

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 1-4, 6-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lando 2015/0271620


Regarding claim 1, Lando discloses a speaker system (Fig 7C, para [72]) comprising:
two or more loudspeaker output sections (Fig 7c, front 732, side 734 and upward firing 736 speaker sections. See para [74]) configured to play back stereo audio signals (the front, side and upward-firing speaker sections are configured to play stereo audio signals, see para [74, 121]), 
wherein each output section is further configured to play its own dedicated stereo audio signals (para [121-122], and claim 26),
a front firing driver configured to project sound in a first dispersion pattern (Fig 7c, para [74, 94] discloses front firing driver 732 configured to be a direct driver such that a majority of its dispersion pattern intersects with a listening position before being reflected (i.e. relatively a first dispersion pattern which is relatively a broad dispersion pattern); and
a side firing driver pair configured to project sound in a second dispersion pattern that is of a size significantly smaller than the first dispersion pattern (Fig 7c, para [69, 74, 96] discloses a pair of side-firing drivers 734, configured such that their dispersion pattern is directed toward and object to be reflected prior to intersection the listening position (i.e. relatively a second dispersion pattern which is relatively a narrow dispersion pattern that is a size significantly smaller than the first dispersion pattern which is relatively a broad dispersion pattern).
Regarding claim 2, Lando discloses the speaker system of claim 1 wherein the first dispersion pattern is a relatively broad dispersion pattern (Fig 7c, para [74, 94] discloses front firing driver 732 configured to be a direct driver such that a majority of its dispersion pattern intersects with a listening position before being reflected (i.e. relatively broad dispersion pattern);  and
 the second dispersion is a relatively narrow dispersion pattern (Fig 7c, para [74, 94] discloses side firing driver 734 configured such that their dispersion pattern is directed toward and object to be reflected prior to intersection the listening position (i.e. relatively a narrow dispersion pattern).
Regarding claim 3, Lando discloses the speaker system of claim 2 further comprising an upward firing driver configured to project sound in the relatively narrow dispersion pattern (Fig 7c, upward firing drivers 736, are configured such that their respective outputted audio is reflected prior to intersection the listening position (i.e. relatively narrow dispersion pattern).
Regarding claim 4, Lando discloses the speaker system of claim 2 further comprising a cabinet housing the front firing driver, side, and upward firing drivers in a single speaker unit (Fig 7c, a sound bar enclosure (i.e. cabinet) including the front firing driver 732, the side firing driver 734, and upward firing drivers 736 in a single speaker unit, para [74]).
Regarding claim 6, Lando discloses the speaker system of claim 1 further comprising an interface coupling the speaker system to an audio source over one of a wired link or a wireless link (para [72, 121] discloses a bidirectional link to the system controller allows audio and configuration data to be sent to the speaker, and sensor information to be sent back to the controller, para [82, 89] discloses wireless link, IEEE 802.11 wireless Ethernet).
Regarding claim 7, Lando discloses the speaker system of claim 6 wherein the wireless link comprises one of: a WiFi link, or a Bluetooth link (para [82, 89] discloses wireless link, IEEE 802.11 wireless Ethernet).
Regarding claim 8, Lando discloses the speaker system of claim 1 wherein the front firing drivers comprise a set of drivers including at least two of: a woofer, a midrange driver, and a tweeter (the front firing drivers 732 include a woofer, a midrange driver, and a tweeter, see para [73-75]).
Regarding claim 9, Lando discloses the speaker system of claim 1 wherein the first and second dispersion patterns are configured to preserve an image of correlated audio content and expand non-correlated audio content to thereby form a virtual acoustic bubble around a listener when placed in a central location of a room
(the front firing drivers 732 are configured to be direct drivers such that a majority of their dispersion pattern intersects with a listening position before being reflected (i.e. relatively broad dispersion pattern), such that the audio produced by the front firing drivers 732 and the upward firing driver 736 configured to produce ambient sounds is coherent (i.e. expand non-correlated audio content, see para [79]), and 
the side firing driver pair and upward firing are configured to project sound in a relatively narrow dispersion pattern to preserve directivity of correlated audio content (i.e. the dispersion patterns of the side firing drivers 734 and upward firing driver 736 are configured such that their respective outputted audio is reflected prior to intersection the listening position (i.e. relatively narrow dispersion pattern), which enables the sound-bar to steer sound (i.e. preserve directivity) of audio (i.e. corrected audio) produced in a center channel, see para [68-71, 80, 94]).

Regarding claim 10, Lando discloses the speaker system of claim 3 further comprising:
an upmixer receiving the stereo input signals and outputting surround sound audio with height components (an upmixer for generating a plurality of sub-channel configured for different directions (surround sound formatted audio) from the stereo audio including channels configured to be reflected from a ceiling, see para [105, 121]); and
a virtualizer/downmixer component coupled to the upmixer (a post-processing component including virtualization and upmixer generating surround speaker channel feeds for individually controlled drivers (loudspeaker output sections), configured to playback the stereo audio, see para [91, 126]) and 
producing a number of audio outputs of each output section for amplification prior to transmission to the front, side, and upward firing drivers (Since the drivers are individually controlled, each drivers is configured to play its own dedicated stereo audio signals, see para [121], claim 26).
Regarding claim 11, Lando discloses the speaker system of claim 10 further comprising a perceptual height filter applied to the height components (para [97, 108-109, 116, 129, 131] discloses a filter for filtering attenuation, gain, directional filtering).
Regarding claim 12, The speaker system of claim 10 wherein the virtualizer/downmixer processes immersive audio content comprising channel-based audio and object-based audio including sound objects for the height components (an upmixer for generating a plurality of sub-channel configured for different directions (surround sound formatted audio) from the stereo audio including channels configured to be reflected from a ceiling, see para [105, 121].  A post-processing component including virtualization and the upmixer generating surround speaker channels feeds for individually controlled drivers (loudspeaker output sections), configured to playback the stereo audio, see para [91, 126]) .
Regarding claim 13, Lando discloses a speaker system (Fig 7C, para [72]) comprising:
an interface receiving stereo audio (an adaptive audio system (i.e. speaker system);
an upmixer generating surround sound formatted audio from the stereo audio including one or more height channels (an upmixer for generating a plurality of sub-channels configured for different directions (i.e. surround sound formatted audio) from the stereo audio including channels configured to be reflected from a ceiling, see para [105, 121]);
a virtualizer/downmixer component coupled to the upmixer and generating speaker feeds for two or more loudspeaker output sections, configured to play back the stereo audio (a post processing component including virtualization and the upmixer generating surround speaker channels feed for individual controlled drivers (loudspeaker output sections), configured to playback the stereo audio, see para [91, 126]);
wherein each output section is further configured to play its own dedicated stereo audio signals; and a set of drivers each coupled to a respective output section (Since the drivers are individually controlled, each driver is configure to play its own dedicated stereo audio signals, see para [121], claim 26), and
 configured to project sound in at least two different dispersion patterns (Fig 7C, para [74, 94] discloses front firing driver 732 configured to be a direct driver such that a majority of its dispersion pattern intersects with a listening position before being reflected (i.e. relatively broad dispersion pattern); and 
a narrow dispersion pattern (Fig 7C, para [69, 74, 96] discloses a pair of side firing drivers 734, configured such that their dispersion pattern is directed toward and object to be reflected prior to intersection the listening position (i.e. relatively narrow pattern);
wherein the broad and narrow dispersion patterns are configured to preserve an image of correlated audio content and expand non-correlated audio content to thereby form a virtual acoustic bubble around a listener (the front firing drivers 732 are configured to be directed drivers such that a majority of their dispersion pattern intersects with a listening position before being reflected (i.e. relatively broad dispersion pattern), such that the audio produced by the front firing drivers 732 and the upward firing driver 736 configured to produce ambient sounds is coherent (i.e. expand non-correlated audio content), see para [79]), and
the side firing driver pair and upward firing drivers are configured to project sound in a relatively narrow dispersion to preserve directivity of correlated audio content (i.e. the dispersion patterns of the side firing drivers 734 and the upward firing driver 736 are configured such that their respective outputted audio is reflected prior to intersection the listening position (i.e. relatively narrow dispersion pattern), which enables the sound bar to steer sound (i.e. preserve directivity) of audio (i.e. correlated audio) produced in a center channel, see para [68-71, 80, 94]).
Regarding claim 14, Lando discloses the speaker system of claim 13, wherein the set of drivers (Fig 7C, para [72, 74]) comprises:
a front firing driver set (Fig 7C, a front firing driver 732, para [74]);
a side firing driver pair (Fig 7C, a side firing driver pair 734, para [74]); and
an upward firing driver (Fig 7C, upward firing driver 736, para [74])

Regarding claim 15, Lando discloses the speaker system of claim 14, wherein the front firing driver set is configured to project sound in a relatively broad dispersion pattern to expand non-correlated audio content (the front firing drivers 732 are configured to be direct drivers such that a majority of their dispersion pattern intersects with a listening position before being reflected (i.e. relatively broad dispersion pattern), such that the audio produced by the front firing drivers 732 and the upward firing driver 736 configured to produce ambient sounds is coherent (i.e. expand non-correlated audio content), see para [79]); and 
the side firing driver pair and upward firing driver are configured to project sound in a relatively narrow dispersion pattern to preserve directivity of correlated audio content (i.e. the dispersion patterns of the side firing drivers 734 and the upward firing drivers 736 are configured such that their respective outputted audio is reflected prior to intersection the listening position (i.e. relatively narrow dispersion pattern), which enables the sound bar to steer sound (i.e. preserve directivity) of audio (i.e. correlated audio) produced in a center channel, see para [68-71, 80, 94]).
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lando 2015/0271620 in view of Brown WO 2015/187714A1

	Regarding claim 5, Lando does not disclose the speaker system of claim 3 wherein the upward firing driver is configured to project sound at an approximate angle of 20 degrees from horizontal into a listening room.
Brown discloses wherein the upward firing driver is configured to project sound at an approximate angle of 20 degrees from horizontal into a listening room (an upward firing driver 204 configured to be tilted to project sound at an angle of 20 degrees from a horizontal axis of a speaker in a listening environment; see para [60]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the upward firing driver of Lando to include the upward firing driver is configured to project sound at an approximate angle of 20 degrees from horizontal into a listening room, as taught by Brown, in order to gain the advantage of providing optimum reproduction of an overhead reflected sound, see Brown’s abstract.

Allowable Subject Matter
7.	Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and overcome the double rejection.

Claim 16 is objected because Lando 2015/0271620 in view of Brown WO 2015/187714A1 fails to disclose wherein the relatively narrow dispersion comprises a sound dispersion pattern of at least half of that produced by the relatively broad dispersion pattern.  
No motivation was found to combine the relatively narrow dispersion comprises a sound dispersion pattern of at least half of that produced by the relatively broad dispersion pattern.  Therefore, 103 rejection cannot be made.

Double Patenting
8.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to 
www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

9.	Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 11,140,471 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are merely broader version of the U.S. Patent No. 11,140,471 B2.  See the below table.
Instant Application 17/465563
U.S. Patent No. 11,140,471 B2.  
1, A speaker system comprising:
two or more loudspeaker output sections, configured to play back stereo audio signals, wherein each output section is further configured to play its own dedicated stereo audio signals,
a front firing driver configured to project sound in a first dispersion pattern; and
a side firing driver pair configured to project sound in a second dispersion pattern that is of a size significantly smaller than the first dispersion pattern.

1. A small form-factor smart speaker system comprising: two or more loudspeaker output sections, configured to play back stereo audio signals, wherein each output section is further configured to play its own dedicated stereo audio signals, a front firing driver configured to project sound in a relatively broad dispersion pattern; and a side firing driver pair and an upward firing driver all configured to project sound in a relatively narrow dispersion pattern, wherein the relatively broad and narrow dispersion patterns are configured to preserve an image of correlated audio content and expand non-correlated audio content to thereby form a virtual acoustic bubble around a listener when placed in a central location of a room, wherein the relatively narrow dispersion comprises a sound dispersion pattern of at least half of that produced by the relatively broad dispersion pattern.
13, A speaker system comprising:
an interface receiving stereo audio;
an upmixer generating surround sound formatted audio from the stereo audio including one or more height channels;
a virtualizer/downmixer component coupled to the upmixer and generating speaker feeds for two or more loudspeaker output sections, configured to play back the stereo audio, wherein each output section is further configured to play its own dedicated stereo audio signals; and
a set of drivers each coupled to a respective output section and configured to project sound in at least two different dispersion patterns.

11. A small form-factor speaker system comprising: an interface receiving stereo audio; an upmixer generating surround sound formatted audio from the stereo audio including one or more height channels; a virtualizer/downmixer component coupled to the upmixer and generating speaker feeds for two or more loudspeaker output sections, configured to play back the stereo audio, wherein each output section is further configured to play its own dedicated stereo audio signals; a set of drivers comprising a front firing driver set, a side firing driver pair, and an upward firing driver, each coupled to a respective output section and configured to project sound in at least two different dispersion patterns including a relatively broad dispersion pattern and a relatively narrow dispersion pattern, wherein the relatively broad and narrow dispersion patterns are configured to preserve an image of correlated audio content and expand non-correlated audio content to thereby form a virtual acoustic bubble around a listener, the front firing driver configured to project sound in the broad dispersion pattern, and the side firing driver pair and the upward firing driver configured to project sound in the narrow dispersion pattern the front, and further wherein the relatively narrow dispersion pattern comprises a sound dispersion pattern of at least half of that produced by the relatively broad dispersion pattern.


	
Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE X DANG whose telephone number is (571)272-0040. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan S Tsang can be reached on 571-272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JULIE X DANG/Examiner, Art Unit 2653                                                                                                                                                                                                        

/ALEXANDER KRZYSTAN/Primary Examiner, Art Unit 2653